Citation Nr: 1009431	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-36 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis of the feet.  

2.  Entitlement to service connection for bilateral shin 
splints.  

3.  Entitlement to service connection for onychomycosis of 
the toe nails.  

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to service connection for prostatitis.  

6.  Entitlement to service connection for residuals of a 
fracture of the right first and second metacarpals.  

7.  Entitlement to service connection for bilateral 
osteoarthritis of the ankles.  

8.  Entitlement to service connection for bilateral 
degenerative joint disease (DJD) of the knees.  

9.  Entitlement to service connection for an ulcer.  

10.  Entitlement to a compensable rating for hypertension.  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the 
United States Air Force from July 1979 to December 1992; he 
also had additional service in the Reserves.  These matters 
are before the Board of Veterans' Appeals (Board) on appeal 
from a March 2007 rating decision of the Reno, Nevada 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
his November 2008 VA Form 9, Substantive Appeal, the Veteran 
requested a hearing before the Board; in February 2010, he 
withdrew the hearing request.  

The Veteran had also initiated an appeal of a denial of 
service connection for bilateral hearing loss.  An interim, 
December 2009, rating decision granted such benefit; the 
Veteran's appeal of that issue is satisfied and such matter 
is not before the Board.  


FINDING OF FACT

In February 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he intended to withdraw his appeal seeking 
service connection for bilateral plantar fasciitis, bilateral 
shin splints, onychomycosis of the toe nails, sinusitis, 
prostatitis, residuals of a fracture of the right first and 
second metacarpals, bilateral osteoarthritis of the ankles, 
bilateral DJD of the knees, and ulcer disabilities, and 
entitlement to a compensable rating for hypertension; there 
are no questions of fact or law remaining before the Board in 
these matters.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; the Board has no further 
jurisdiction in these matters.  38 U.S.C.A. §§ 7104(a), 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  However, given the appellant's 
expression of intent to withdraw his appeal, further 
discussion of the impact of the VCAA is not necessary.  

B.	Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204.  

In a written statement received by the Board in February 
2010, the Veteran withdrew his appeal seeking service 
connection for bilateral plantar fasciitis, bilateral shin 
splints, onychomycosis of the toe nails, sinusitis, 
prostatitis, residuals of a fracture of the right first and 
second metacarpals, bilateral osteoarthritis of the ankles, 
bilateral DJD of the knees, and ulcer disabilities, and 
entitlement to a compensable rating for hypertension.  Hence, 
there is no allegation of error of fact or law for appellate 
consideration on these claims.  Accordingly, the Board does 
not have jurisdiction to consider an appeal in these matters, 
and the appeal must be dismissed.  


ORDER

The appeal seeking service connection for bilateral plantar 
fasciitis of the feet is dismissed.  

The appeal seeking service connection for bilateral shin 
splints is dismissed.  

The appeal seeking service connection for onychomycosis of 
the toe nails is dismissed.  

The appeal seeking service connection for sinusitis is 
dismissed.  

The appeal seeking service connection for prostatitis is 
dismissed.  

The appeal seeking service connection for residuals of a 
fracture of the right first and second metacarpals is 
dismissed.  

The appeal seeking service connection for bilateral 
osteoarthritis of the ankles is dismissed.  

The appeal seeking service connection for bilateral DJD of 
the knees is dismissed.  

The appeal seeking service connection for an ulcer is 
dismissed.  


The appeal seeking a compensable rating for hypertension is 
dismissed.  



____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


